SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

811.1
CAF 12-00468
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF NICOLE L. LOWTHER,
PETITIONER-RESPONDENT,

                      V                                          ORDER

CHRISTOPHER A. EASTMAN, RESPONDENT-APPELLANT.


ADAM R. MATTESON, LOWVILLE, FOR RESPONDENT-APPELLANT.

LIONEL LEE HECTOR, WATERTOWN, FOR PETITIONER-RESPONDENT.

JOHN W. HALLETT, ATTORNEY FOR THE CHILD, WATERTOWN, FOR ELIZEBETH E.


     Appeal from an order of the Family Court, Jefferson County (Diana
D. Trahan, R.), entered January 24, 2012 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, granted
petitioner’s application to relocate to Maryland with the subject
child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court